PER CURIAM:
Claimants are the owners of a 1980 Chevrolet Monza which was damaged when it struck a pothole on U.S. Route 19 in Fairmont, Marion County, on April 12, 1981. The claimants seek $261.87 for damage to the vehicle.
Claimant Robert L. Wright testified that he was traveling northbound at approximately 2:00 a.m. It was raining heavily at the time of this accident. He stated that the pothole was located six to eight inches from the edge of the road, and that he was travelling at a speed of 30-35 mph. He drove the road on a daily basis and had contact respondent concerning the holes on this route a week to three days before the accident. The damage to the vehicle consisted of a damaged shock, a cracked A frame, a bent rim and a damaged tire.
Harold E. Beerbower, Marion County Supervisor for respondent, testified that repairs were made to this section of road on March 10, 1987 and on March 17 and 18, 1987. Cold mix was utilized on the former date and hot mix was utilized on the latter dates. He does not recall any complaints immediately prior to April 12, 1987 regarding this particular area.
U.S. Route 19 serves major city-to-city travel and respondent must be held to a high standard of maintenance. The record reveals that this particular section of highway was patched *100within a month of the date of this incident. A properly patched highway should last longer than one month. There is evidence that the respondent had more than sufficient notice that the hazard had reoccurred. Respondent's failure to adequately maintain the highway constitutes negligence on its part. The Court, therefore, makes an award in the amount sought.
Award of $261.87.